EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K (the “Report”) of Cambridge Holdings, Ltd. (the “Company”) for the year ended June 30, 2010, each of the undersigned Gregory Pusey and Jeffrey G. McGonegal, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge and belief: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: September 28, 2010 By: /s/Gregory Pusey Gregory Pusey President and Chief Executive Officer Date: September 28, 2010 By: /s/Jeffrey G. McGonegal Jeffrey G. McGonegal Senior Vice President- Finance and Chief Financial Officer * A signed original of the written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
